Title: To George Washington from Horatio Sharpe, 20 September 1754
From: Sharpe, Horatio
To: Washington, George



Sir
St. Mary’s County [Md.] 20th Septr 1754

Information having been given me in May last that certain Inhabitants of this County, called Jerrard Jordan, Joseph Broadaway, William Harrison & Robert Harrison, had committed a Riot, & spoke treasonable Words against His Majesty & his Government, which Information was supported & confirmed by several Depositions to the same purports that were transmitted me as from some Soldiers in the Virginia Regiment in whose presence such Words were said to have been uttered, while they were recruiting in this Provine: I thought proper to order the Apprehension of the reported Delinquents who accordingly were produced at the Assizes held in this County Yesterday, but

no Evidence appearing against them by reason I was not timely advised of their Apprehension, they were dismissed by the Court upon recognizing for their Appearance at the next Court: which I will by special Commission order to sit at any time You may think suitable & convenient for the Witnesses to attend to give testimony, if You think upon making particular Enquiry into the Affair that their is a probability by such testimony of proving the Charge & information that has been laid against the above named Rioters. Your speedy Answer to this will much oblige. Sir Your Humble Servt

Horo Sharpe

